UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


YVETTE B. BEAULIEU,

               Plaintiff,

       v.                                             Civil Action No. 15-896 (TJK)

MERRICK B. GARLAND,

               Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Yvette B. Beaulieu is a former Federal Bureau of Investigation (“FBI”)

employee who sued over 60 government officials for various forms of employment

discrimination. The Court dismissed all but one claim against the sole remaining defendant—the

Attorney General, as head of the Department of Justice—for retaliation under Title VII.

Beaulieu’s theory is that the FBI fired her in November 2010 because she had filed an

administrative complaint alleging discrimination in March of that year. The parties have cross-

moved for summary judgment on this remaining count. ECF Nos. 51, 53. For the reasons

explained below, the Court will grant Defendant’s motion and deny Beaulieu’s.

I.     Legal Standard

       Under Federal Rule of Civil Procedure 56, a court must grant summary judgment “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment is appropriately

granted when, viewing the evidence in the light most favorable to the non-movants and drawing

all reasonable inferences accordingly, no reasonable jury could reach a verdict in their favor.”

Lopez v. Council on Am.-Islamic Relations Action Network, Inc., 826 F.3d 492, 496 (D.C. Cir.
2016). To survive summary judgment, a plaintiff must “go beyond the pleadings and by her own

affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

specific facts showing that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986) (internal quotation omitted). Courts “are not to make credibility determinations

or weigh the evidence.” Lopez, 826 F.3d at 496 (quoting Holcomb v. Powell, 433 F.3d 889, 895

(D.C. Cir. 2006)). But the “mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement

is that there be no genuine issue of material fact.” Id. (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247–48 (1986)). If the evidence “is merely colorable, or is not significantly

probative, summary judgment may be granted.” Anderson, 477 U.S. at 249–50 (citations

omitted).

       “The movant bears the initial burden of demonstrating that there is no genuine issue of

material fact.” Montgomery v. Risen, 875 F.3d 709, 713 (D.C. Cir. 2017). “In response, the

nonmovant must identify specific facts in the record to demonstrate the existence of a genuine

issue.” Id. And for claims where the non-movant bears the burden of proof at trial, as here, she

must make an evidentiary showing “sufficient to establish the existence of [each] essential

element to [her] case.” Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts immaterial”

and therefore entitles the moving party to “judgment as a matter of law.” Id. at 323.

“Importantly, while summary judgment must be approached with specific caution in

discrimination cases, a plaintiff is not relieved of his obligation to support his allegations by

affidavits or other competent evidence showing that there is a genuine issue for trial.” Pollard v.

Quest Diagnostics, 610 F. Supp. 2d 1, 17 (D.D.C. 2009) (cleaned up).




                                                  2
II.    Analysis

       Title VII bans retaliation against an employee because that employee “‘opposed any

practice’ made unlawful by Title VII or ‘made a charge, testified, assisted, or participated in’ a

Title VII proceeding or investigation.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

56 (2006) (quoting § 2000e–3(a)). To establish a prima facie case of retaliation under Title VII,

the plaintiff must show that “[he] engaged in a statutorily protected activity, the employer treated

the plaintiff adversely, and a causal connection existed between the two.” Winston v. Clough,

712 F. Supp. 2d 1, 11 (D.D.C. 2010) (citing Wiley v. Glassman, 511 F.3d 151, 155 (D.C. Cir.

2007)). If a prima facie case is established, the burden shifts to the employer to provide a

legitimate, nonretaliatory reason for its action. Holcomb, 433 F.3d at 901. If the employer

provides a legitimate, nonretaliatory reason for its conduct, “the burden-shifting framework

disappears” and the question becomes “whether a reasonable jury could infer . . . retaliation from

all the evidence, which includes not only the prima facie case but also the evidence the plaintiff

offers to attack the employer’s proffered explanation for its action and other evidence of

retaliation.” Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009) (cleaned up).

       Defendant has proffered a legitimate, non-retaliatory reason for firing Beaulieu: her

extensive and well-documented history of poor job performance. Between 2006 and 2010,

Beaulieu was referred to a counseling program and put on a 90-day performance improvement

plan three times. ECF No. 51-1 (Def.’s SOF) ¶¶ 15, 17–18, 32. She failed all three, and in one

instance was demoted. Id. ¶¶ 18–19, 36. After the third—during which she “failed to produce

two acceptable work products and to complete a training assignment”—the FBI fired her for

unacceptable performance in November 2010. Id. ¶¶ 38, 49. Over the years, the FBI

documented significant problems with her performance, such as behavior that was “aggressive,




                                                 3
domineering, and dismissive of others,” id. ¶ 15, difficulty communicating respectfully, id.

¶¶ 21–22, assignments that did not meet minimum standards, id. ¶¶ 33, 38, and a pattern of “poor

writing skills, an inability to follow supervisory direction, and improper use of classification

designations,” id. ¶ 46.

       On the record here, no reasonable jury could find that Beaulieu was the victim of

retaliation. She has pointed to no evidence that Defendant’s reason for firing her was pretextual,

or that her termination was otherwise retaliatory. Beaulieu does not dispute that the FBI found

her performance unacceptable in the ways that it documented over the years. Rather, she offers

only her own opinion—with no citations to the record—that her work was in fact satisfactory.

See, e.g., ECF No. 53 at 14, 17–18, 20, 34. But “a plaintiff cannot avoid summary judgment by

relying solely on her personal opinion that her job performance was adequate, particularly when

the overwhelming evidence in the record indicates that the defendant honestly believed that it

was not.” Robinson v. Red Coats, Inc., 31 F. Supp. 3d 201, 214 (D.D.C. 2014) (citing Vatel v.

Alliance of Auto. Mfrs., 627 F.3d 1245, 1247–48 (D.C. Cir. 2011)). That is precisely the case

here. Moreover, the FBI documented Beaulieu’s poor performance (and put her on performance

improvement plans) well before she filed her administrative complaint, Def.’s SOF ¶ 10, and the

person who ultimately approved her termination did not know about her complaint when he did

so, Def.’s SOF ¶ 48.




                                                  4
III.   Conclusion

       For all the above reasons, the Court will grant Defendant’s motion for summary

judgment, and deny Beaulieu’s. A separate order will issue.



                                                          /s/ Timothy J. Kelly
                                                          TIMOTHY J. KELLY
                                                          United States District Judge

Date: August 16, 2021




                                               5